Citation Nr: 1546819	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-18 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active duty from February 1965 to February 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for tinnitus and assigned an initial 10 percent disability rating, effective June 29, 2010.  Thereafter, the Veteran initiated an appeal regarding the disability rating assigned.

When this matter was initially before the Board in January 2015, the Board denied the Veteran's claim for an increased rating for tinnitus.  The veteran appealed the Board's January 2015 decision to the United States Court of Appeals for Veterans Claims (Court), which in a September 2015 order, granted the parties' September 2015 joint motion for remand (JMR), vacating the Board's January 2015 decision and remanding the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the September 2015 JMR, the parties determined that in denying a schedular rating in excess of 10 percent because the maximum rating for tinnitus under the rating schedule is 10 percent, the Board failed to consider whether a separate or higher rating is warranted under 38 C.F.R. § 4.87, Diagnostic Codes  6100, 6200, or 6204, or under another diagnostic code.  See 38 C.F.R. § 4.87, Note 1.  In the JMR, the parties note that although the Veteran has been diagnosed with "tinnitus with vertigo" and has demonstrated dizziness, fullness in the ears, and drainage, the Board did not adequately discuss or explain why Note 1 is not applicable in the present case.  Further, the parties contend that it is unclear whether the Veteran has a separate disability in addition to tinnitus.

Based on the foregoing, the Board finds that this matter must be remanded in compliance with the Court's September 2015 order granting the parties' JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.).

On remand, VA must provide an examination to determine the current nature and severity of the Veteran's tinnitus and any other ear condition found to be present upon examination.  In addition, in light of the Court's order, VA must determine whether service connection is warranted for a disease of the ear other than tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding and pertinent VA treatment records.  In addition, asked the Veteran to provide, or authorize VA to obtain, records of any relevant non-VA treatment that has not yet been associated with the claims filed.

2.  After associating any records obtained by way of the above development, schedule the Veteran for an examination to evaluate his tinnitus.   All findings and conclusions should be supported with a complete rationale, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  The claims file, to include any newly associated evidence, should be made available to the examiner and review of the file should be noted in the requested report.

   (a) First, the examiner should provide a full report of the Veteran's ear symptoms.  In doing so, the examiner should specifically comment on the Veteran's reported vertigo, dizziness, fullness in the ears, and drainage.  State whether these symptoms are symptoms of the Veteran's service-connected tinnitus or are symptoms of a non-tinnitus ear condition.
   
   In addition, the examiner should report on the current severity of the Veteran's tinnitus, to include a discussion of the frequency of any symptoms associated with the condition.
   
   (b) Second, state whether the Veteran has any of the following ear conditions: (1) chronic suppurative otitis media, mastoiditis, or cholesteatoma; (2) chronic nonsuppurative otitis media with effusion (serous otitis media); (3) otosclerosis; (4) a peripheral vestibular disorder; (5) Meniere's syndrome (endolymphatic hydrops); (6) loss of auricle; (7) malignant neoplasm of the ear; (8) chronic otitis externa; or (9) perforation of the tympanic membrane.
   
   If a non-tinnitus ear condition is found upon examination, the examiner is asked to report on the current nature of the condition in addition to the frequency and severity of any symptoms associated with the condition.
   
   (c) For each non-tinnitus ear condition found, please provide an opinion as to the following:
   
(i) Whether it is at least as likely as not that the identified ear condition was incurred in or aggravated by the Veteran's period of active service, became manifest within one year of his discharge from active service, or is otherwise related to his active service.

(ii) Whether it is at least as likely as not that the identified ear condition was caused or aggravated by the Veteran's service-connected tinnitus.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  After completing the development requested above, (1) adjudicate the referred claim of entitlement to service connection for a disease of the ear other than tinnitus, and (2) readjudicate the claim for an increased rating for tinnitus, to include consideration of whether to forward the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating.

If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






